Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered December 7, 1989, convicting defendant upon his plea of guilty of the crime of attempted murder in the second degree.
Because the record in this case indicates the source of the information conveyed by the sending officer to the arresting officer, the People were not required to call the sending officer to testify at the suppression hearing upon defendant’s challenge to the reliability of that information (see, People v Petralia, 62 NY2d 47, cert denied 469 US 852; People v James, 135 AD2d 832, lv denied 71 NY2d 969). Therefore, even if it is accepted that this claim was properly preserved for review (see, People v Landy, 59 NY2d 369), it is nevertheless rejected. We have examined the other issues raised by defendant and find them to be without merit.
Judgment affirmed. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.